HAWKINS, Justice,
for the Court:
This is an appeal by Mrs. Marjorie Curet and others from a decree of the Chancery Court of Harrison County approving, ratifying and confirming an ordinance extending and enlarging the municipal corporate limits of Long Beach. We affirm.
Prior to the adoption of the ordinance on August 14, 1979, expanding the city limits, Long Beach comprised 2,050 acres, approximately three and one-half square miles. Its south boundary is the Gulf, its eastern boundary line coincided with the west municipal boundary line of the City of Gulf-port, and its western boundary coincided with the east municipal boundary line of the City of Pass Christian. The proposed area of annexation contains 4,350 acres, or approximately seven square miles to the north.1
The city meticulously and thoughtfully prepared its case for presentation to the chancery court, and in a trial lasting some nine days, by lay and expert testimony, as well as voluminous documents and exhibits, clearly adduced substantial evidence under the statute and previous rulings of this Court to justify its expansion. The chancellor, after hearing the testimony and reviewing the evidence, rendered a detailed opinion completely endorsing this expansion.
The two main assignments of error (and the only ones we need note on this appeal) are the court erred in approving the extension ordinance, or at least in failing to diminish the area sought to be annexed. The proposed area of annexation, while quite large in comparison with the present corporate limits, was found by the chancellor to be reasonable. There is no need to specifically review the voluminous evidence in this case. Suffice it to say in his finding the chancellor was abundantly supported by the evidence under the criteria established in previous cases of this Court and the statute. See: City of Jackson v. City of Ridgeland, 388 So.2d 152 (Miss.1980); Extension of Boundaries of Horn Lake v. Renfro, 365 So.2d 623 (Miss.1978); Dodd v. City of Jackson, 233 Miss. 372, 118 So.2d 319 (1960); Bridges v. City of Biloxi, 253 Miss. 812, 178 So.2d 683 (1965); Smith v. City of Meridian, 237 Miss. 486, 115 So.2d 323 (1959); Mississippi Code Annotated Section 21-1-27 (1972); Mississippi Code Annotated Section 21-1-33 (1972).
The chancery court decree of May 5,1980, ratifying, approving and confirming the enlarging, extending and defining the corporate limits and boundaries of the City of Long Beach, Mississippi, being clearly supported by credible substantial evidence, it must be, and is hereby affirmed.
AFFIRMED.
PATTERSON, C. J., SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE and BOWLING, JJ., concur.

. From oral argument, we presume that the corporate limits of Long Beach at the time the ordinance in question was adopted were the same as when the city was originally incorporated.